Citation Nr: 1817717	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  15-33 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a dental disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2).

The Veteran appellant had active military service in the United States Army from May 1964 to May 1966.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision issued by Chicago, Illinois Regional Office (RO) of the Department of Veterans Affairs (VA).  The RO in Albuquerque, New Mexico has jurisdiction of the claims file and certified the case to the Board.

The Board notes that the Veteran's service connection claims were originally denied in a June 2003 rating decision.  The Veteran appealed the denials and the Board denied that appeal in a decision issued in November 2005.  The November 2005 Board decision therefore represents the last final action on the merits of the hearing loss and dental condition service connection claims.  See Glynn v. Brown, 6 Vet. App. 523 (1994).  The November 2005 Board decision also represents the last final decision on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  Thus, the Board must consider whether any of the evidence submitted since the November 2005 Board decision constitutes new and material evidence on the issues of entitlement to service connection for bilateral hearing loss and a dental disorder, claimed as a jaw infection with subsequent loss of teeth.

In January 2018, the Veteran presented testimony at a Board videoconference hearing that was held before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case must take into consideration the existence of the electronic record. 


FINDINGS OF FACT

1.  Service connection for bilateral hearing loss and a dental condition, claimed as a jaw infection and loss of teeth, was denied in a rating decision issued in June 2003; the appellant appealed the denials and the Board denied the appeal in a decision issued in November 2005.

2.  No appropriate collateral attack of the November 2005 Board decision has been initiated by the appellant.

3.  The November 2005 Board decision was final because VA did not have notice of any evidence pertinent to the claim of entitlement to service connection for bilateral hearing loss or the claim of entitlement to service connection for a dental disorder during the appeal period. 

4.  The evidence submitted since the November 2005 Board decision does not relate to an unestablished fact and does not raise a reasonable possibility of substantiating either the claim for service connection for bilateral hearing loss or the claim for service connection for a dental disorder, claimed as a jaw infection with subsequent loss of teeth. 


CONCLUSIONS OF LAW

1.  The November 2005 Board decision denying service connection for bilateral hearing loss and a dental disorder, claimed as a jaw infection with subsequent loss of teeth, is final.  38 U.S.C. § 7104 (2012); 38 C.F.R. §§ 20.200, 20.1100, 20.1104 (2017).

2.  New and material evidence has not been presented since the November 2005 Board decision denying service connection for bilateral hearing loss and a dental disorder, claimed as a jaw infection with subsequent loss of teeth, was issued; thus, neither one of those two claims is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant maintains that he is entitled to service connection for bilateral hearing loss.  He also contends that he is entitled to service connection for a dental condition - namely the loss of teeth he says is due to an in-service jaw infection.  He has presented testimony and submitted numerous written statements to support these contentions.

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The duty to notify has been met in this case.  See VA letter to the Veteran dated in March 2014.  That letter informed the Veteran of the type of evidence that was required to reopen a previously denied claim, as well as what evidence was needed to support a claim for service connection.  The March 2014 letter also contained the information required by holding of the United States Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In addition, neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the veteran fails to raise them before the Board.); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  


All relevant facts with respect to the appellant's claims addressed in the decision below have been properly developed.  Accordingly, the Board finds that VA has satisfied its duty to assist the appellant in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims.  Therefore no useful purpose would be served in remanding this matter for more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the appellant.  The Court has held that such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the claim, the claim must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In order to establish service connection for a claimed disability, the facts, as shown by evidence, must demonstrate that a particular disease or injury resulting in a current disability was incurred during active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Furthermore, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability, symptoms during service, or within a reasonable time thereafter, must be identifiable as manifestations of a chronic disease or permanent effects of an injury.  Further, a present disability must exist and it must be shown that the present disability is the same disease or injury, or the result of disease or injury incurred in or made worse by the appellant's military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 3.303(a).

A veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

New and material evidence necessary to reopen a previously and finally disallowed claim must be secured or presented since the time that the claim was finally disallowed on any basis, not only since the time the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  A claim becomes final and subject to a motion to reopen only after the appeal period has run; interim submissions before finality must be considered as part of the original claim pursuant to 38 C.F.R. § 3.156(b).  Jennings v. Mansfield, 509 F.3d 1362 (Fed. Cir. 2007).  The pertinent regulations require that evidence raise a reasonable possibility of substantiating a claim in order to be considered "new and material," and define material evidence as evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a). 

The credibility of the evidence is presumed for the purpose of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

The Veteran's claims for service connection for bilateral hearing loss and a dental disorder were each denied by the Board in its November 2005 decision on the basis that the service separation examination did not reflect the claimed disabilities and the claimed conditions were not demonstrated until many years after service.  Furthermore, the claims were denied because there was no competent medical evidence of any etiologic nexus between either claimed disability and any incident of service.  Any new and material evidence must relate to this.  The Court has held that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA must not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead must examine and determine if it could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118. 

The evidence of record considered by the Board in its November 2005 denial included the report from the service separation examination conducted in March 1966; private medical treatment records; a November 2002 audiological examination report from the appellant's employer that compared the results of an October 2002 evaluation with the results of a June 1977 evaluation; the report of a VA audiometric examination conducted in April 2003; the transcript from a personal hearing conducted in January 2004; the transcript from a Travel Board hearing conducted in April 2005; and various written statements submitted by the Veteran and his representative.

The evidence added to the record subsequent to the issuance of the November 2005 Board decision that denied the two service connection claims on appeal includes written statements from the appellant and his representative, VA medical treatment records and the transcript from the Board videoconference hearing conducted in January 2018.  These records reflect that the Veteran has continued to argue that his current bilateral hearing loss is related to in-service noise exposure from being close to the rifle range and being around loud truck engines without hearing protection.  These records also reflect that the Veteran has continued to argue that his current dental status, including multiple upper and lower missing teeth, is related to dental treatment he received in-service for a jaw infection.  However, the evidence of record still does not contain any evidence providing an etiological nexus between the claimed conditions and service.  Nor is there any evidence that shows the onset of the claimed conditions happened in service or within one year of service separation and there is no documentation of continuity of symptomatology since service separation or any documentation that the claimed conditions did not have their onset until many years after service.  

The appellant has, in essence, opined that his bilateral hearing loss and dental status are associated with things he purports to have incurred in service.  This presents an additional question of whether the Veteran is competent to testify regarding such a relationship.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  If not, his statement is inadmissible.  See Layno v. Brown, 6 Vet. App. 465, 471 (1994).  To the extent the Veteran has expressed his lay beliefs of what appeared to him to be the cause of his bilateral hearing loss and the loss of his teeth, he has presented no evidence that he has the expertise needed to render an opinion as to medical causation.  Id.  As such, the Veteran is a lay person, and his assumptions regarding the relationship between his military service and the development of various medical disorders do not constitute competent evidence.  Hence, his statements are not new and material evidence as contemplated by 38 C.F.R. § 3.156(a).  See Moray v. Brown, 5 Vet. App. 211, 214 (1993); see also King v. Brown, 5 Vet. App 19 (1993).

Lastly, while the reports of VA treatment dated between 2002 and 2015 were not of record at the time of the November 2005 rating decision, such reports do not contain any information that is germane to the matter of whether the Veteran's bilateral hearing loss or his dental disorder is of service origin.  Therefore, those records do not relate to an unestablished fact necessary to substantiate either claim; that is, whether the present bilateral hearing loss and/or dental disorder was/were incurred in or caused by the Veteran's military service, to include any condition of service origin. 

The Board therefore finds that the evidence submitted subsequent to the November 2005 Board decision provides no relevant information as to the question of whether there is a causal nexus between the appellant's military service and his currently diagnosed bilateral hearing loss or any dental disorder, including the loss of multiple teeth.  

Accordingly, the evidence is not new and material evidence under 38 C.F.R. § 3.156(a) and the Board finds that the evidence cited above does not constitute new and material evidence sufficient to reopen either one of these two service connection claims.  As new and material evidence has not been received, the previously denied claims of entitlement to service connection for bilateral hearing loss and a dental disorder, claimed as a jaw infection with subsequent loss of teeth, are not reopened. 


ORDER

As new and material evidence has not been received, the previously denied claims of entitlement to service connection for bilateral hearing loss and a dental disorder, claimed as a jaw infection with subsequent loss of teeth, are not reopened. 




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


